Citation Nr: 1123701	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-41 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for upper respiratory infection (URI).

2. Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for Tietze's syndrome.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for cervicalgia.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for bilateral carpal tunnel syndrome.

12.  Entitlement to service connection for hiatal hernia.

13.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

14.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

15.  Entitlement to an initial compensable evaluation for genital warts.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issues of service connection for Tietze's syndrome, low back disability, cervicalgia, and left and right ankle disabilities; and the issue of evaluation of genital warts are addressed in the Remand that follows the Order section of the decision below.


FINDINGS OF FACT

1.  The Veteran had an episode of upper respiratory infection during service but has not had an upper respiratory infection or any residual thereof since his discharge from service.

2.  The Veteran's current irritable bowel syndrome,  left shoulder disorder and  right knee disorder originated during active service.

3.  The Veteran did not have allergic rhinitis, carpal tunnel syndrome or hiatal hernia during service and has not had any of the disorders since discharge from service.

5.  From January 26, 2009, the disability picture associated with PTSD has more closely approximated occupational and social impairment due to mild or transient symptoms.

6.  From January 26, 2009 the Veteran's GERD has been manifested by pyrosis but not by dysphagia, nausea, vomiting or substernal arm and shoulder pain.


CONCLUSIONS OF LAW

1.  URI was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  IBS was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Allergic rhinitis was not incurred in or aggravated by active service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Left shoulder disability was incurred in active service.   38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  Hiatal hernia was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 
8.  The criteria for an initial evaluation in excess of 10 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

9.  The criteria for an initial compensable evaluation for GERD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to the benefits enumerated on the title page.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case the Veteran was provided full VCAA notice in April 2009, and he had ample opportunity to respond prior to issuance of the November 2009 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records and post-service treatment records have been associated with the claims folders.  The Veteran has been provided appropriate VA examination in response to his claims.  The Veteran and his representative do not assert there is any additional existing evidence that should be procured; the Board is also unaware of any such evidence.

The Board will accordingly address the merits of the issues on appeal.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis 

Service Connection for Upper Respiratory Infection (URI)

STRs show the Veteran admitted to smoking 20 cigarettes per day prior to enlistment.  He presented to the Family Practice Clinic in September 2005 with cold symptoms; the clinical impression was URI, treated with medications and released without limitation.  Thereafter, URI appears in STRs on the "problems" list (medical history).  STRs do not include a report of a separation physical examination.

The Veteran asserted in his claim for service connection, received in January 2009, that he had current chronic URI due to exposure to dust and fumes during his deployment to Iraq.

A clinical note from Landstuhl Army Regional Medical Center (ARMC) in February 2009, shortly after discharge from service, shows complaint of current dyspnea.  He reported wheezing (seldom) and denied cough.  Clinical examination of the lungs was unremarkable.

The Veteran had a VA-contracted examination in July 2009 during which he reported that since his deployment to Iraq he had symptoms of the upper respiratory tract.  On examination no evidence of an upper respiratory infection or any residual thereof was found.  The examiner did not diagnose a current URI.

On review of the evidence above the Board notes the Veteran is shown to have had a URI in service.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case medical treatment records after discharge from service do not show a URI.  Neither during outpatient clinical treatment nor on examination did the Veteran have a current URI or any residual thereof.  Accordingly, the Board concludes that neither a URI nor any residual thereof has been present at any time during the pendency of this claim.  Accordingly, the criteria for service connection are not met and the claim must be denied.  
  
Service Connection for Irritable Bowel Syndrome (IBS)

STRs show that in November 2008 the Veteran received a prescription for medication for IBS.  STRs do not include a report of a separation physical examination.

The Veteran asserted in his claim, received in January 2009, that IBS began due to his deployment to Iraq and was manifested by stomach pain and cramps and alternating constipation and diarrhea, as well as constant growling and gargling sounds in the stomach.

In February 2009, shortly after his discharge from service, the Veteran presented to Landstuhl ARMC for treatment of diarrhea and abdominal pain.  Symptoms had reportedly been present since Iraq but no specific evaluation had yet been done.  He endorsed increased abdominal noise, flatus, tenesmus, alternating bowel movements (diarrhea/constipation) and urgency.  He denied taking current medications.  Clinical examination of the abdomen was remarkable only for tenderness to pressure.  IBS was added to the Veteran's ongoing problems list.  A subsequent pathology report in March 2009 following colonoscopy showed normal colon and rectum during operation and showed a post-operative diagnosis of rule out microscopic colitis; the final diagnosis was no active chronic crypt colitis identified but consistent with IBS. 
 
The Veteran had a VA-contracted examination in July 2009 during which he reported having developed digestive problems in Iraq, which he attributed to bad drinking water and manifested by alternating constipation and diarrhea.  Examination of the abdomen showed the epigastric wall was very tender but was otherwise unremarkable; peristalsis was good in the entire gastrointestinal region.  The examiner diagnosed reflux gastritis but did not diagnose IBS.

On review of the evidence above the Board finds the Veteran is shown to have had IBS during service, and the diagnosis was continued by Landstuhl ARMC shortly after the Veteran was discharged from service; the Board particularly notes in that regard that a separation physical examiner is not of record.  Service connection is accordingly warranted under the provisions of 38 C.F.R. § 3.303(b).

The Board acknowledges the VA examiner did not diagnose IBS in March 2009.  However, as noted above, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

Accordingly, with resolution of the doubt in favor of the Veteran the criteria for service connection for IBS are met.
  
Service Connection for Allergic Rhinitis

STRs do not show any record of treatment for rhinitis.  STRs do not include a report of a separation physical examination.

The Veteran asserted in his claim for service connection, received in January 2009, that he was currently taking medication for allergic rhinitis manifested by frequent problems with itchy runny nose, sneezing, nasal and head congestion, itchy throat, dry itchy eyes and strep throat.

A clinical note from Landstuhl ARMC in February 2009, shortly after discharge from service, shows complaint of sinus pain and pressure.  No abnormality was noted on clinical examination. 

The Veteran had a VA-contracted examination in July 2009 during which he reported that since his deployment to Iraq he had symptoms including swelling of the eyes with itching and redness and stuffy nose, as well as phlegm developing in the larynx.  He denied headaches and denied disorders of smell or taste.  On examination the nose was remarkable only for deviated septum; otherwise there was no inflammation, discharge or other abnormality.  The ears were normal.  The oropharynx, larynx and soft tissues of the neck were all normal.  Allergy tests were negative in regard to 40 different allergens.  Rhinomanometry showed normal flow on expiration and inspiration. 

The examiner stated there were no indications of current acute allergic reaction or documented, but his statements regarding symptoms after Iraq were not contradicted by examination and should be deemed credible.  Nonetheless, there was no current ratable disability in the ears-nose-throat (ENT) field so treatment regimen could not be formulated.

On review of the evidence above, the Board finds no indication of diagnosed allergic rhinitis during service or chronic disorder since discharge from service.  The Board acknowledges the VA examiner accepted the Veteran's account of symptoms as being credible, but there is no actual diagnosis of allergic rhinitis at any time; symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of diagnosed disability, the Veteran has not raised a claim for a disability for which service connection can be considered.  Brammer, 3 Vet. App. 223

In sum, the Board has found the criteria for service connection for allergic rhinitis are not met.  Accordingly, the claim must be denied.


Service Connection for Left Shoulder Disability

STRs show that from October 2008 "tendonitis rotator cuff" appears on the problems list (medical history) although there is no indication as to how the disorder was entered.  STRs do not include report of a separation physical examination.

The Veteran asserted in his claim for service connection, received in January 2009, that he somehow injured his left shoulder during redeployment from Iraq; the pain came on suddenly and the Veteran could not identify the cause.  The injury was subsequently identified in service as tendonitis in the rotator cuff. 

The Veteran had a VA-contracted examination in July 2009 in which his primary complaint was bilateral shoulder pain since October 2008, worse on the left side. On examination the Veteran had normal posture and arm swing.  The Veteran was able to disrobe easily.  The shoulder joints were unremarkable on inspection, although the right side showed moderately intense pressure pain in the sulcus bicipis.  Range-of-motion testing showed pain at the ends of motion, and rotator cuff test was positive on the right.  Sonograph of the shoulders was normal, with no effusion or inflammation and intact rotator cuff.  X-rays of the shoulders were entirely normal.  The examiner's diagnosis was chronic tendinosis of the long biceps tendon bilaterally.        
 
On review, the STRs demonstrate rotator cuff tendonitis during service, and although there is no report of a separation physical examination of record, the VA examiner diagnosed a chronic bilateral shoulder disorder shortly after discharge from service.  The Board accordingly finds the criteria for service connection for a left shoulder disorder are met, with resolution of the doubt in the Veteran's favor. 

Service Connection for Right Knee Disability

STRs show that from October 2008 "patellar chondromalacia" appears on the problems list (medical history) although there is no indication as to how the disorder was entered.  STRs do not include a report of a separation physical examination.

The Veteran asserted in his claim for service connection, received in January 2009, that he injured his right knee during military training for physical fitness requirements.

The Veteran had a VA-contracted examination in July 2009 in which he complained of painful knees since 2008, right worse than left.  On examination the Veteran had normal gait, without limp.  There were no varus or valgus abnormalities of the knees.  The Veteran was able to squat and to heel-and-toe walk without difficulty.  The knee joints were unremarkable on examination, without pain to pressure and without instability.  There was some crepitation on the right but not the left.  The patellae were stable.  Range of motion testing showed discrete end-of-motion pain on the right.  Sonograph of the knee joints was normal, with no effusion and ligaments intact and without evidence of inflammation or scarring.  X-rays of the knees were entirely normal.  The examiner's diagnosis was bilateral patellofemoral syndrome. 

On review, the STRs demonstrate patellar chondromalacia during service and the VA examiner diagnosed a chronic bilateral knee disorder shortly after discharge from service.  There is no report of a physical at separation to show the condition of the Veteran's knees at the time of separation, but the diagnosis in July 2009 is consistent with the diagnosis recorded in STRs.  The Board accordingly finds that with resolution of the doubt in the Veteran's favor the criteria for service connection for a right knee disorder are met. 

Service Connection for Bilateral Carpal Tunnel Syndrome

STRs show no indication of treatment for carpal tunnel syndrome.  STRs do not include a report of a separation physical examination.

The Veteran asserted in his claim for service connection, received in January 2009, that his wrist injury happened in Iraq and was linked to overuse of the wrist primarily due to typing at a computer; he was told at the time that his symptoms could be early indications of carpal tunnel syndrome.

The Veteran had a VA-contracted examination in July 2009 during which he reported having developed pain and stiffness in the right wrist shortly after being deployed to Iraq.  Nerve conduction velocity study was grossly normal.  The examiner diagnosed rule out carpal tunnel syndrome and rule out sulcus-ulnaris syndrome on the right side, but stated that those disorders had been ruled out by physical and electrophysiological examination.

On review, the evidence does not corroborate carpal tunnel symptoms as having been identified during service, and the VA examination shortly after discharge from service showed the claimed disorder was not present on examination.  In the absence of medical evidence of the claimed disability, the Veteran has not presented a claim for which service connection can be considered.  Brammer, 3 Vet. App. 223

In sum, the Board has found the criteria for service connection for bilateral carpal tunnel syndrome are not met.  Accordingly, the claim must be denied.

Service Connection for Hiatal Hernia

STRs show that in November 2008 the Veteran received a prescription for medication for reflux disease.  STRs do not include a report of a separation physical examination.

The Veteran asserted in his claim for service connection, received in January 2009, that his symptoms of hiatal hernia/GERD started due to added stress associated with his deployment to Iraq; symptoms were manifested by nausea and burning sensation in the throat. 

The Veteran had a VA-contracted examination in July 2009 during which he reported having developed digestive problems in Iraq, which he attributed to bad drinking water and said was manifested by alternating constipation and diarrhea.  Examination of the abdomen showed the epigastric wall was very tender but was otherwise unremarkable.  There was good peristalsis throughout the entire gastrointestinal region.  The examiner diagnosed reflux gastritis but did not diagnose hiatal hernia.  

In this case the Veteran has been granted service connection for GERD, a disorder with symptoms similar to the claimed hiatal hernia.  There is no indication of hiatal hernia, specifically, having been diagnosed during or after active service.  In the absence of medical evidence of the  claimed disability, the Veteran has not presented a claim for which service connection can be considered.  Brammer, 3 Vet. App. 223
  
Lay Evidence

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above regarding the claims for service connection on appeal the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has therefore accepted the Veteran's account of symptoms beginning in service and/or continuous since discharge from service as competent and credible. Service connection for IBS, left shoulder and right knee disabilities has been granted largely on that basis.  
 
However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case there is no medical evidence of current URI, allergic rhinitis, carpal tunnel syndrome or hiatal hernia.  The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, none of the conditions cited by Jandreau apply to the disabilities for which the Board has denied service connection in the discussion above. 

Evaluation of Disabilities

General Legal Principles of Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Analysis

Schedular Evaluation of PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  In relevant part, the rating criteria are as follows.

A noncompensable rating is warranted for a mental condition that has been formally diagnosed but symptoms are not severe enough to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

STRs show the Veteran complained of sleep disorders prior to August 2008; in August 2008 he was prescribed medications for control of anxiety.  In October 2008 there was a clinical impression of PTSD.  From October to December 2008, he complained of anxiety and irritability and persistent sleep problems; he also reported some panic attacks with rapid heartbeat and sweating, and endorsed feeling uncomfortable in crowds.  During counseling sessions in service the Veteran's thought process was logical, his speech was normal and his affect was in the normal range.  

In February 2009, shortly after his discharge from service, the Veteran presented to Landstuhl ARMC for treatment of digestive complaints.  The clinician noted complaints of current anxiety, high irritability, emotional lability and loss of pleasure.

The Veteran had a VA-contracted examination in July 2009 during which he reported having developed anxiety symptoms in Iraq including avoidance of crowds.  His current symptoms were primarily related to sleep disorders, difficulty concentrating and nervousness and hypersensitivity in crowds.  He reported sweating associated with nervous episodes, and also reported irritability to include screaming at his wife.

On examination the Veteran's speech was normal.  His affect was tense and somewhat skeptical, although he became more affable as the interview progressed.  The examiner noted reported symptoms, including flashbacks, nightmares, avoidance behavior, hypervigilance, irritability and moodiness, all characteristic of PTSD.  However, the Veteran appeared to have responded positively to therapy and was shown to be optimistic about the future.  The examiner noted the Veteran was able to work without interruption, although his concentration disorder and his jumpiness would require extra effort on his part.  The examiner diagnosed PTSD and assigned a global assessment of functioning (GAF) score of 80.

On review of the evidence above the Board finds the Veteran's PTSD most closely approximates occupational and social impairment due to mild or transient symptoms.  While the Veteran presented to examination with symptoms characteristic of PTSD, he was optimistic about his future and had missed no work due to his symptoms.  Further, his GAF is consistent with "mild" disorder for which a 10 percent rating is appropriate.

The GAF records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the GAF is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case the Veteran's only GAF of record was 80, assigned by the VA examiner in July 2009.  GAF scores between 71 and 80 indicate transient and expectable reactions to psychosocial stressors or no more than slight impairment in social, occupational or school functioning.  Quick Reference, supra, pg. 46-47.  Such impairment is consistent with mild impairment as cited by the schedular criteria for the current 10 percent rating.

Rating higher than 10 percent would require impairment that more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Such impairment is contradicted by the VA examination of record.

In sum, the Board has found the criteria for schedular evaluation for PTSD in excess of 10 percent are not met, and were not met at any time during the period under review.  Fenderson, 12 Vet. App. 119.  Accordingly, staged rating is not warranted and the claim must be denied.  

Schedular Evaluation of GERD

GERD is rated under the provisions of 38 C.F.R. § 4.114, DC 7346 (hiatal hernia).

The rating criteria of DC 7346 are as follows.  A rating of 10 percent is assigned for two or more of the symptoms of the 30 percent rating but of less severity.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melana with moderate anemia, or other symptoms combinations productive of severe impairment of health.    

In February 2009, shortly after his discharge from service, the Veteran presented to Landstuhl ARMC for treatment of diarrhea and abdominal pain.  He endorsed having heartburn once a week, not related to triggering foods.  He denied dysphagia or pain on swallowing, and also denied nausea or vomiting.

The Veteran had a VA-contracted examination in July 2009 during which he complained of stomach pains.  The epigastric angle was tender but was otherwise without pathological finding.  The examiner diagnosed reflux gastritis.  

On review of the evidence above, the Board finds the criteria for compensable evaluation are not met.  While the Veteran has complained of heartburn (pyrosis) he has specifically denied dysphagia, and there is no record of regurgitation or substernal arm and shoulder pain.  Because the Veteran has only one of the criteria for the 30 percent rating, rather than two or more symptoms, a rating of 10 percent cannot be assigned.  Further, the criteria for higher rating were not met at any time during the period under appeal so staged rating is not warranted.  Fenderson, 12 Vet. App. 119.


Extra-schedular Evaluation and TDIU

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disabilities on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case unemployability is not shown, so a claim for TDIU is not raised.



							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for upper respiratory infection is denied.

Service connection for irritable bowel syndrome is granted.

Service connection for allergic rhinitis is denied.

Service connection for a left shoulder disability is granted.

Service connection for a right knee disability is granted.

Service connection for bilateral carpal tunnel syndrome is denied.  

Service connection for hiatal hernia is denied.

An initial evaluation in excess of 10 percent for PTSD is denied.

An initial compensable evaluation for GERD is denied.


REMAND

The Board finds that further development is needed before the claims for service connection for Tietze's syndrome, low back disability, cervicalgia, and left and right ankle disabilities, and the claim for increased initial evaluation for genital warts, can be adjudicated.

The Veteran's had a VA-contracted medical examination in July 2009, shortly after discharge from service.  The examiner diagnosed "rule out Tietze's syndrome" and "rule out ankle affectation."  Because the diagnosis "rule out" indicates a diagnosis is suspected but not confirmed, the examination is inadequate until the appropriate diagnostics are performed to either confirm the diagnosis or to rule it out.

The VA-contracted examiner also noted diagnoses of chronic lumbar spine syndrome with myostatic insufficiency and chronic cervical syndrome with function disorder.  Although these diagnoses reflect current chronic lumbar and cervical spine disorders, the terms "lumbar syndrome" and "cervical syndrome" are not consistent with the rating schedule and the Board is unable to determine if such diagnoses are consistent with the lumbar and cervical spine disorders documented during service.

Finally, in regard to genital warts, the RO rated the disability by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema), which allows alternative rating for scars (Diagnostic Codes 7801 through 7805).  The VA-contracted examiner noted the presence of scars but did not identify the characteristics of those scars to enable alternative rating to be considered.  Because the examination is incomplete in regard to rating criteria, it is inadequate.   

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's claimed Tietze's syndrome, lumbar spine disorder, cervical spine disorder, and bilateral ankle disorder.  The claims folder must be made available to and reviewed by the examiner.  

Any indicated studies should be performed.  

For each of the claimed disorders currently present or present at any time during the pendency of the claims, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during active service or is otherwise etiologically related to service.  The rationale for all opinions expressed should also be provided.

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment associated with his genital warts.  In particular, the examiner should note any scars present and should note the manifestations of such scars in terms conforming to the rating schedule for skin disorders.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and should afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


